In an action, inter alia, to recover damages for conversion, the defendants appeal from a judgment of the Supreme Court, Kings County (Douglas, J.), dated June 18, 2002, which, upon the denial of their motion pursuant to CPLR 4401 to dismiss the complaint insofar as asserted against the defendant C & A Enterprises of New York, Ltd., for failure to establish a prima facie case against it, and upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $42,446.95.
Ordered that the judgment is modified, on the law, by deleting the provision thereof which is in favor of the plaintiff and against the defendant C & A Enterprises of New York, Ltd., and substituting therefor a provision dismissing the complaint as to that defendant; as so modified, the judgment is affirmed, without costs or disbursements, and the motion is granted.
When determining a motion pursuant to CPLR 4401, the trial court must decide whether the plaintiff presented a prima facie case, and the motion should be granted if no rational jury could find for the plaintiff based upon the evidence presented (see Krakofsky v Fox-Rizzi, 273 AD2d 277, 278 [2000]). Here, viewing the evidence in the light most favorable to the plaintiff, the trial court should have granted the defendants’ motion to dismiss the complaint insofar as asserted against the defendant C & A Enterprises of New York, Ltd., for failure to establish a prima facie case against it (see generally Krakofsky v Fox-Rizzi, supra).
The defendants’ remaining contentions are without merit. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.